365 S.W.3d 313 (2012)
Richard CARDEN, Appellant,
v.
WAL-MART STORES EAST, INC., et al., Respondents.
No. WD 74125.
Missouri Court of Appeals, Western District.
May 1, 2012.
Richard A. Garden, Appellant pro se.
Kristie S. Crawford, for Respondents.
Nicole L. Hutson, Co-counsel for Respondents.
Appeal from the Circuit Court of Cole County, Missouri, Daniel R. Green, Judge.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Appellant Richard A. Garden appeals from a judgment entered by the Circuit Court of Cole County granting Respondents Wal-Mart Stores East, Inc. and James R. Harris's motion for summary judgment. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).